STONE, C. J.
In Louisville & Nashville R. R. Co. v. Jones, 83 Ala. 376, a case of alleged personal injury to a passenger, we said: “If injury is suffered at the hands of a common carrier, the law, in the absence of all explanation, presumes it was the result of the carrier’s fault, and casts on the latter the burden of overturning the presumption, or of showing that diligence and a careful observance of duty could not have prevented the injury.” In that case, the coach in which plaintiff’s intestate was being carried, was derailed, and thrown from the track, the derailment being caused, either by one of the wheels becoming loose on the axle, or by the sinking of a cross-tie, and consequent depression of the track at that point. If the derailment was caused in either of these ways, it resulted from imperfection or derangement of the machinery or plant; and in such cases, the rule of prima facie negligence applies.—Hutchinson on Carriers, §§ 800-1; Railway Accident Law, § 375. The case of S. & N. R. R. Co. v. Bees, 82 Ala. 340, was for an injury to stock, and the same rule of presumed negligence applies in cases of that class.
The extract copied above from L. & N. R. R. Co. v. Jones, although correct in that case, and in many others, is not of universal application. See Hutchinson on Carriers, §§ 799-801; Railway Accident Law, § 376. The principle is, perhaps, stated too broadly.
Railroad Co. v. Pollard, 22 Wall. (U. S.) 341, was very like the present one in its facts. In that case, the trial court had charged the jury: “That while the plaintiff was bound to satisfy the jury that the injury was caused by the negligence of defendant, if, from the evidence, the jury were satisfied that the injury was occasioned while Mrs. Pollard was a passenger on defendant’s road, and that she was in the exercise of ordi*435nary care, namely, that degree of care which may be reasonably expected from a person in her situation, this would be jprima facie or presumptive evidence of the1 defendant’s liability; and that the plaintiff would not be required to show by what particular acts of misconduct or negligence on the part of the defendant the injury was occasioned.” The case was affirmed, Waite, O. J., delivering the opinion, and holding there was no error in the charge we have copied. Bo, in the case of Dougherty v. Missouri. Railroad Co., 81 Mo. 325; s. c., 21 Amer. & Eng. R. R. Cases, 497—also a case much like this - — a similar doctrine was announced. The court said, “that where the vehicle or conveyance is shown to be under the control or management of the carrier or his servants, ‘and the accident is such as, under an ordinary course of things, does not happen if those who have the management use proper-care,’ it affords reasonable evidence, in the absence of explanation by the defendant, that the accident arose from want of care.”
It may be that the charge given liad a tendency to mislead the jury; and it may be that some explanation, if asked, should have been given. We'can not know it was not given. The charge excepted to expresses a correct general proposition, and we can not assume that it misled the jury. The City Court ■did not err in the charge given and excepted to.
There is nothing in the other questions.
Affirmed.